United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Jose, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1224
Issued: January 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 9, 2009 appellant filed an appeal of a May 21, 2008 decision of the Office of
Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the schedule award in this case.
ISSUE
The issue is whether appellant has more than 10 percent impairment of each upper
extremity for which she received a schedule award.
FACTUAL HISTORY
On October 15, 2002 the Office accepted that appellant, then a 51-year-old mail handler,
sustained employment-related bilateral carpal tunnel syndrome. Appellant began modified duty.
On January 30, 2003 she stopped work and underwent a right carpal tunnel release and right
de Quervain’s release. On August 18, 2003 appellant had surgery on the left wrist and
application of a thumb spica short-arm splint. She returned to full-time modified duty on
December 15, 2003.

By decision dated June 8, 2005, the Office determined that appellant’s actual earnings as
a modified mail handler fairly and reasonably represented her wage-earning capacity, finding
that she had no wage loss.
On November 16, 2005 appellant was granted a schedule award for a 10 percent right
upper extremity impairment and a 10 percent left upper extremity impairment, for 62.4 weeks, to
run from October 13, 2004, the date of maximum medical improvement, to December 13, 2005.
In a March 8, 2006 decision, an Office hearing representative affirmed the November 16, 2005
decision. By decisions dated September 15, 2006 and March 9, 2007, the Office denied
modification of the previous decisions.
On March 7, 2008 appellant again requested reconsideration. In a January 25, 2008
report, Dr. Michael D. Butcher, a Board-certified orthopedic surgeon, noted that he initially saw
appellant on November 21, 2005. He provided upper extremity examination findings including
sensory testing, range of motion measurements and grip testing. Dr. Butcher presented an
impairment analysis in accordance with the American Medical Association, Guides to the
Evaluation of Permanent Impairment and concluded that appellant had 35 percent impairment of
both the right and left upper extremities.
In a decision dated May 21, 2008, the Office denied modification. It found that, because
Dr. Butcher did not discuss appellant’s condition as of October 13, 2004, the date of maximum
medical improvement, his report did not reflect the degree of impairment at that time, but rather
stated that her condition had worsened.
LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act1 and section 10.404 of
the implementing federal regulations,2 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides3 has been adopted by the Office, and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.4
It is the claimant’s burden to establish that he or she sustained a permanent impairment of
a scheduled member or function as a result of an employment injury.5 Office procedures provide
that, to support a schedule award, the file must contain competent medical evidence which shows
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

4

See Joseph Lawrence, Jr., id.

5

Tammy L. Meehan, 53 ECAB 229 (2001).

2

that the impairment has reached a permanent and fixed state and indicates the date on which this
occurred (“date of maximum medical improvement”) describes the impairment in sufficient
detail to include, where applicable, the loss in degrees of active and passive motion of the
affected member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation, or other pertinent description of the impairment, and the percentage of
impairment should be computed in accordance with the fifth edition of the A.M.A., Guides. The
procedures further provide that, after obtaining all necessary medical evidence, the file should be
routed to the Office medical adviser for an opinion concerning the nature and percentage of
impairment, and the Office medical adviser should provide rationale for the percentage of
impairment specified.6
A claim for an increased schedule award may be based on new exposure or on medical
evidence indicating the progression of an employment-related condition, without new exposure
to employment factors, has resulted in a greater impairment than previously calculated.7
ANALYSIS
The Board finds this case is not in posture for decision. The Board notes that a claimant
retains the right to file a claim for an increased schedule award based on medical evidence
indicating that the progression of an employment-related condition, without new exposure to
employment factors, has resulted in a greater permanent impairment than previously calculated.8
Appellant previously received a schedule award for bilateral upper extremity impairment of 10
percent to each arm. With her March 7, 2008 reconsideration request, she submitted a
January 25, 2008 report from Dr. Butcher who provided findings on examination and a detailed
description of appellant’s upper extremity impairments in accordance with the A.M.A., Guides.
Dr. Butcher concluded that appellant had 35 percent right upper extremity impairment and 35
percent left upper extremity impairment.
The case will be remanded for the Office to forward Dr. Butcher’s January 25, 2008
report to an Office medical adviser for review. After such further development as deemed
necessary, the Office should issue a decision regarding the extent of impairment to both upper
extremities.
CONCLUSION
The Board finds that the case is not in posture for decision on whether appellant has more
than 10 percent bilateral upper extremity impairments.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Evaluation of Schedule Awards, Chapter 2.808.6(d)
(August 2002). See Thomas J. Fragale, 55 ECAB 619 (2004).
7

Tommy R. Martin, 56 ECAB 273 (2005).

8

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the May 21, 2008 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded to the Office for
proceedings consistent with this decision of the Board.
Issued: January 7, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

